       Case 1:18-cv-00233-SPB-RAL Document 42 Filed 05/31/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ALBERT HOBSON,                                 )
                        Plaintiff,             )
                                               )       C.A. No. 18-233 Erie
                                               )
                 v.                            )
                                               )       District Judge Susan Paradise Baxter
JOHN TILLER, et al.,                           )       Magistrate Judge Richard A. Lanzillo
                    Defendants.                )




                                     MEMORANDUM ORDER


       Plaintiff Albert Hobson, a pro se litigant formerly in the custody of the Pennsylvania

Department of Corrections at the State Correctional Institution at Albion, Pennsylvania (“SCI-

Albion”), initiated this civil rights action on August 20, 2018, against Defendants John Tiller

(“Tiller”), a Unit Manager at SCI-Albion, and Mrs. Stevens (“Stevens”), a psychiatrist employed

at SCI-Albion. The case was referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates, and was subsequently reassigned to

the undersigned, as presiding judge, on December 18, 2018, with Judge Lanzillo remaining as

the referred Magistrate Judge for all pretrial proceedings.

       Plaintiff alleges that Defendants failed to protect him from being attacked by another

inmate in violation of his rights under the eighth amendment to the United States Constitution.

The claims against Defendant Stevens were previously dismissed by this Court by Order dated

March 18, 2020 [ECF No. 26]. After discovery was completed, Defendant Tiller filed a motion

for summary judgment as to Plaintiff’s remaining claims against him [ECF No. 33]. A brief in
       Case 1:18-cv-00233-SPB-RAL Document 42 Filed 05/31/21 Page 2 of 2




opposition to Defendant Tiller’s motion was filed by Plaintiff on February 22, 2021.

        On May 6, 2021, Judge Lanzillo issued a Report and Recommendation (“R&R”)

recommending that Defendant Tiller’s summary judgment motion be granted based on Plaintiff’s

failure to exhaust his administrative remedies and, alternatively, on the lack of a reasonable

inference from the record that Defendant Tiller acted with deliberate indifference to Plaintiff’s

on safety [ECF No. 41]. Objections to the R&R were due to be filed by May 24, 2021; however,

Plaintiff has failed to file any objections to date.

         After de novo review of the complaint and documents in the case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 28th day of May, 2021;

         IT IS HEREBY ORDERED that Defendant Tiller’s motion for summary judgment [ECF

No. 33], is GRANTED. Accordingly, judgment is hereby entered in favor of Defendant Tiller and

against Plaintiff as to all claims against him. The report and recommendation of Magistrate Judge

Lanzillo, issued May 6, 2021 [ECF No. 41], is adopted as the opinion of the court.

         There being no further claims remaining, the Clerk is directed to mark this case CLOSED.




                                                       ____________________________
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
